Per Curiam:

This is an action to recover a landlord’s lien. The facts are fully stated in a former opinion. (Mangum v. Stadel, 76 Kan. 764.) There is no merit in the claims of error in sustaining objections to testimony. The same facts were fully brought out in the testimony of other witnesses, and, besides, it was not contended that the appellant had actual notice of the lien or that he acted fraudulently.
The case appears to have been tried the second time in strict accordance with the rules of law declared in the former opinion. The judgment is affirmed.